956 F.2d 276
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Roderick Ian NICHOLS, Defendant-Appellant,UNITED STATES of America, Plaintiff-Appellee,v.Roderick Ian NICHOLS, Defendant-Appellant,UNITED STATES of America, Plaintiff-Appellee,v.Ronald Gregory MCCAFFERY, Defendant-AppellantUNITED STATES of America, Plaintiff-Appellee,v.Steven Darrell UDELL, Defendant-AppellantUNITED STATES of America, Plaintiff-Appellee,v.Kenneth Alan CLAGETT, Defendant-AppellantUNITED STATES of America, Plaintiff-Appellee,v.Owen Willis TURMAN, Defendant-AppellantUNITED STATES of America, Plaintiff-Appellee,v.Kurtis Lee BRISTOW, Defendant-Appellant
Nos. 90-50209, 90-50285, 90-50286, 90-50319, 90-50349,90-50322 and 90-50323.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 8, 1992.*Decided Feb. 14, 1992.

Before FARRIS, NOONAN and TROTT, Circuit Judges.


1
ORDER**


2
The judgment of the district court is AFFIRMED.   United States v. Allen, No. 90-50666, slip op.  (9th Cir. ______, 1992).



*
 The panel finds this case appropriate for submission without oral argument pursuant to Fed.R.App.P. 34(a) and Ninth Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3